DECISION
The application of the above-named defendant for a review of the sentence of 100 years imposed on February 23, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
We must assume the jury verdict was correct, therefore we must agree with the assessment made by Judge Olsen that under the old statute this would be premeditated murder. Under these circumstances the division reverses their previous decision and holds that the original sentence imposed, 100 years, is hereby sustained.
Judge Gary Dissents: I would like to maintain the 50-year reduction based on *3the fact that the Defendant had no previous criminal record, the Defendant was a law abiding citizen and only 36 years of age at the time of the crime, and 100 years is not justified to rehabilitate him.
DATED this 18th day of January, 1983.
We wish to thank Mr. Leonard Haxby, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman, Joseph Gary, Mark Sullivan